 



Exhibit 10.24

NETWORK APPLIANCE, INC.

Restricted Stock Unit Agreement

     Network Appliance, Inc. (the “Company”) hereby grants you, _________ (the
“Participant”), an award of performance units (“Performance Units”) under the
Network Appliance, Inc. 1999 Stock Option Plan (the “Plan”). Subject to the
provisions of Appendix A (attached) and of the Plan, the principal features of
this award are as follows:

Grant Date:

Grant Number:

Number of Performance Units:

Vesting Commencement Date:

Vesting of Performance Units: The Performance Units will vest according to the
following schedule:

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Performance Units is contained in Paragraphs 3 through 5 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.

                  NETWORK APPLIANCE, INC.       EMPLOYEE    
 
               
 
                         
Senior Vice President, Human Resources
               
 
               
 
      Date:     ,  
 
               

 



--------------------------------------------------------------------------------



 



APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE UNITS

Grant #                     

     1. Grant. The Company hereby grants to the Participant under the Plan an
award of ___Performance Units, subject to all of the terms and conditions in
this Agreement and the Plan.

     2. Company’s Obligation to Pay. Each Performance Unit has a value equal to
the Fair Market Value of a share of Company common stock on the date it becomes
vested. Unless and until the Performance Units will have vested in the manner
set forth in paragraphs 3 and 4, the Participant will have no right to payment
of any such Performance Units. Prior to actual payment of any vested Performance
Units, such Performance Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

     3. Vesting Schedule. Subject to paragraph 4, the Performance Units awarded
by this Agreement will vest in the Participant according to the vesting schedule
set forth on the attached Performance Unit Agreement, subject to the
Participant’s continuous Service through each such date.

     4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Agreement, if the Participant’s continuous Service
terminates for any or no reason, the then-unvested Performance Units awarded by
this Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

     5. Payment after Vesting. Any Performance Units that vest in accordance
with paragraph 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole shares of Common Stock,
provided that to the extent determined appropriate by the Company, any federal,
state and local withholding taxes with respect to such Performance Units will be
paid by reducing the number of shares actually paid to the Participant.

     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, administrator or executor of the Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

     8. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the shares of Common Stock will be issued
to the Participant, unless and until satisfactory arrangements (as determined by
the Plan Administrator) will have been made by the Participant with respect to
the payment of income, employment and other taxes which the Company determines
must be withheld with respect to such shares so

 



--------------------------------------------------------------------------------



 



issuable. The Plan Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit the Participant to
satisfy such tax withholding obligation, in whole or in part by one or more of
the following: (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable shares of Common Stock having a Fair Market Value equal to
the minimum amount required to be withheld, (c) delivering to the Company
already vested and owned shares of Common Stock having a Fair Market Value equal
to the amount required to be withheld, or (d) selling a sufficient number of
such shares of Common Stock otherwise deliverable to Participant through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise) equal to the amount required to be withheld. If the
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable shares
of Common Stock otherwise are scheduled to vest pursuant to Section 3, the
Participant will permanently forfeit such shares and the shares will be returned
to the Company at no cost to the Company.

     9. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Common Stock deliverable
hereunder unless and until certificates representing such shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant.

     10. No Effect on Employment. The Participant’s employment with the Company
and its Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Participant’s employment with the Company and its Subsidiaries will be
determined from time to time by the Company or the Subsidiary employing the
Participant (as the case may be), and the Company or the Subsidiary will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the employment of the Participant at any time for any reason whatsoever, with
or without good cause.

     11. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 495 East Java Drive,
Sunnyvale, CA 94089, Attn: Stock Administration, or at such other address as the
Company may hereafter designate in writing.

     12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

     13. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

     14. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the shares of Common Stock upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance

 



--------------------------------------------------------------------------------



 



of shares to the Participant (or his estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

     15. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

     16. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Units have vested). All
actions taken and all interpretations and determinations made by the Plan
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Plan Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

     17. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

     18. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

 